

114 S1904 IS: Social Security 2100 Act
U.S. Senate
2015-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1904IN THE SENATE OF THE UNITED STATESJuly 30, 2015Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo protect our Social Security system and improve benefits for current and future generations.
	
 1.Short titleThis Act may be cited as the Social Security 2100 Act. IStrengthening Benefits 101.Across-the-board benefit increase (a)In generalSection 215(a)(1)(A)(i) of the Social Security Act (42 U.S.C. 415(a)(1)(A)(i)) is amended by striking 90 percent and inserting 93 percent.
				(b)Effective date
 (1)In generalThe amendment made by subsection (a) shall apply with respect to monthly insurance benefits payable for any month after December 2015.
 (2)Recomputation of primary insurance amountsNotwithstanding section 215(f) of the Social Security Act, the Commissioner of Social Security shall recompute primary insurance amounts originally computed for months prior to January 2016 to the extent necessary to carry out the amendments made by this section.
					102.Computation of cost-of-living increases
 (a)In generalSection 215(i)(1) of the Social Security Act (42 U.S.C. 415(i)(1)) is amended by adding at the end the following new subparagraph:
					
 (H)the term Consumer Price Index means the Consumer Price Index for Elderly Consumers (CPI–E, as published by the Bureau of Labor Statistics of the Department of Labor)..
				(b)Application to pre-1979 law
 (1)In generalSection 215(i)(1) of the Social Security Act as in effect in December 1978, and as applied in certain cases under the provisions of such Act as in effect after December 1978, is amended by adding at the end the following new subparagraph:
						
 (D)the term Consumer Price Index means the Consumer Price Index for Elderly Consumers (CPI–E, as published by the Bureau of Labor Statistics of the Department of Labor)..
 (2)Conforming changeSection 215(i)(4) of the Social Security Act (42 U.S.C. 415(i)(4)) is amended by inserting and by section 102 of the Social Security 2100 Act after 1986. (c)No effect on adjustments under other lawsSection 215(i) of the Social Security Act (42 U.S.C. 415(i)) is amended by adding at the end the following:
					
 (6)Any provision of law (other than in this title, title VIII, or title XVI) which provides for adjustment of an amount based on a change in benefit amounts resulting from a determination made under this subsection shall be applied and administered without regard to the amendments made by section 102 of the Social Security 2100 Act..
 (d)Publication of Consumer Price Index for Elderly ConsumersThe Bureau of Labor Statistics of the Department of Labor shall prepare and publish the index authorized by section 191 of the Older Americans Amendments Act of 1987 (29 U.S.C. 2 note) for each calendar month, beginning with July of the calendar year following the calendar year in which this Act is enacted, and such index shall be known as the Consumer Price Index for Elderly Consumers.
 (e)Effective dateThe amendments made by subsection (a) shall apply to determinations made with respect to cost-of-living computation quarters (as defined in section 215(i)(1)(B) of the Social Security Act (42 U.S.C. 415(i)(1)(B))) ending on or after September 30 of the second calendar year following the calendar year in which this Act is enacted.
				103.Increase in minimum benefit for lifetime low earners based on years in the workforce
 (a)In generalSection 215(a)(1) of the Social Security Act (42 U.S.C. 415(a)(1)) is amended— (1)by redesignating subparagraph (D) as subparagraph (E); and
 (2)by inserting after subparagraph (C) the following new subparagraph:  (D)(i)Effective with respect to the benefits of individuals who become eligible for old-age insurance benefits or disability insurance benefits (or die before becoming so eligible) after 2015, no primary insurance amount computed under subparagraph (A) may be less than the greater of—
 (I)the minimum monthly amount computed under subparagraph (C); or (II)in the case of an individual who has more than 10 years of work (as defined in clause (iv)(I)), the alternative minimum amount determined under clause (ii).
 (ii)(I)The alternative minimum amount determined under this clause is the applicable percentage of 1/12 of the annual dollar amount determined under clause (iii) for the year in which the amount is determined.
 (II)For purposes of subclause (I), the applicable percentage is the percentage specified in connection with the number of years of work, as set forth in the following table:If the number of yearsThe applicable of work is:percentage is:116.25 percent1212.50 percent1318.75 percent1425.00 percent1531.25 percent1637.50 percent1743.75 percent1850.00 percent1956.25 percent2062.50 percent2168.75 percent2275.00 percent2381.25 percent2487.50 percent2593.75 percent26100.00 percent27106.25 percent28112.50 percent29118.75 percent30 or more125.00 percent.
 (iii)The annual dollar amount determined under this clause is— (I)for calendar year 2016, the poverty guideline for 2015; and
 (II)for any calendar year after 2016, the annual dollar amount for 2016 multiplied by the ratio of— (aa)the national average wage index (as defined in section 209(k)(1)) for the second calendar year preceding the calendar year for which the determination is made, to
 (bb)the national average wage index (as so defined) for 2014. (iv)For purposes of this subparagraph—
 (I)the term year of work means, with respect to an individual, a year to which 4 quarters of coverage have been credited based on such individual’s wages and self-employment income; and
 (II)the term poverty guideline for 2015 means the annual poverty guideline for 2015 (as updated annually in the Federal Register by the Department of Health and Human Services under the authority of section 673(2) of the Omnibus Budget Reconciliation Act of 1981) as applicable to a single individual..
 (b)RecomputationNotwithstanding section 215(f)(1) of the Social Security Act, the Commissioner of Social Security shall recompute primary insurance amounts originally computed for months prior to November 2015 to the extent necessary to carry out the amendments made by this section.
 (c)Conforming amendmentSection 209(k)(1) of such Act (42 U.S.C. 409(k)(1)) is amended by inserting 215(a)(1)(E),  after 215(a)(1)(D),. 104.Increase in threshold amounts and rate for inclusion of social security benefits in income (a)In generalSubsection (a) of section 86 of the Internal Revenue Code of 1986 is amended to read as follows:
					
 (a)In generalGross income for the taxable year of any taxpayer described in subsection (b) (notwithstanding section 207 of the Social Security Act) includes social security benefits in an amount equal to the lesser of—
 (1)85 percent of the social security benefits received during the taxable year, or (2)one-half of the excess described in subsection (b)(1)..
 (b)Base amountSubsection (c) of section 86 of such Code is amended to read as follows:  (c)Base amountFor purposes of this section, the term base amount means—
 (1)except as otherwise provided in this paragraph, $50,000, (2)$100,000 in the case of a joint return, and
 (3)zero in the case of a taxpayer who— (A)is married as of the close of the taxable year (within the meaning of section 7703) but does not file a joint return for such year, and
 (B)does not live apart from his spouse at all times during the taxable year.. (c)Hospital Insurance Trust Fund held harmlessSection 121(e)(1) of the Social Security Amendments of 1986 (42 U.S.C. 401 note) is amended by adding at the end the following new subparagraph:
					
 (C)The amounts appropriated to the hospital insurance trust fund by subparagraph (B) shall be determined, and transferred from the general fund, at such times and in such manner so as to replicate, to the extent possible, the appropriations and transfers which would have occurred with respect to such trust fund had subsections (a) and (b) of section 104 of the Social Security 2100 Act not been enacted..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015. IIStrengthening the Trust Fund 201.Determination of wages and self-employment income above contribution and benefit base after 2015 (a)Determination of wages above contribution and benefit base after 2015 (1)Amendments to the Internal Revenue Code (A)In generalParagraph (1) of section 3121(a) of the Internal Revenue Code of 1986 is amended by inserting after such calendar year. the following: The preceding sentence shall apply only to calendar years for which the contribution and benefit base (as so determined) is less than $400,000, and, for such calendar years, only to the extent remuneration paid to such employee by such employer with respect to employment does not exceed $400,000..
 (B)Conforming amendmentParagraph (1) of section 3121(a) of the Internal Revenue Code of 1986 is amended by striking Act) to and inserting Act), or in excess of $400,000, to. (2)Amendment to the Social Security ActSection 209(a)(1)(I) of the Social Security Act (42 U.S.C. 409(a)(1)(I)) is amended by inserting before the semicolon at the end the following: except that this subparagraph shall apply only to calendar years for which the contribution and benefit base (as so determined) is less than $400,000, and, for such calendar years, only to the extent remuneration paid to such employee by such employer with respect to employment does not exceed $400,000.
 (3)Effective dateThe amendments made by this subsection shall apply with respect to remuneration paid in calendar years after 2015.
					(b)Determination of self-Employment income above contribution and benefit base after 2015
					(1)Amendments to the Internal Revenue Code
 (A)In generalParagraph (1) of section 1402(b) of the Internal Revenue Code of 1986 is amended to read as follows:
							
 (1)in the case of the tax imposed by section 1401(a), an amount equal to— (A)$400,000, reduced (but not below zero) by
 (B)the sum of— (i)the part of the net earnings from self-employment (if any) which is not in excess of—
 (I)the amount equal to the contribution and benefit base (as determined under section 230 of the Social Security Act) which is effective for the calendar year in which such taxable year begins, minus
 (II)the amount of the wages paid to such individual during such taxable year, plus (ii)the amount of the wages paid to such individual during such taxable year which is in excess of the amount in clause (i)(I); or.
 (B)PhaseoutSubsection (b) of section 1402 of the Internal Revenue Code of 1986 is amended by adding at the end the following: Paragraph (1) shall apply only to taxable years beginning in calendar years for which the contribution and benefit base (as determined under section 230 of the Social Security Act) is less than $400,000..
						(2)Amendments to the Social Security Act
 (A)In generalSection 211(b)(1) of the Social Security Act (42 U.S.C. 411(b)) is amended— (i)in subparagraph (I)—
 (I)by inserting and before 2015 after 1974; and (II)by striking or at the end; and
 (ii)by adding at the end the following:  (J)For any taxable year beginning in any calendar year after 2015, an amount equal to—
 (i)$400,000, reduced (but not below zero) by (ii)the sum of—
 (I)the part of the net earnings from self-employment (if any) which is not in excess of— (aa)the amount equal to the contribution and benefit base (as determined under section 230) which is effective for the calendar year in which such taxable year begins, minus
 (bb)the amount of the wages paid to such individual during such taxable year, plus (II)the amount of the wages paid to such individual during such taxable year which is in excess of the amount in subclause (I)(aa); or.
 (B)PhaseoutSection 211(b) of the Social Security Act (42 U.S.C. 411(b)) is amended by adding at the end the following: Paragraph (1) shall apply only to taxable years beginning in calendar years for which the contribution and benefit base (as determined under section 230) is less than $400,000..
 (3)Effective dateThe amendments made by this subsection shall apply to net earnings from self-employment derived, and remuneration paid, in calendar years after 2015.
					202.Inclusion of earnings over $400,000 in social security benefit formula
 (a)Inclusion of earnings over $400,000 in determination of primary insurance amountsSection 215(a)(1)(A) of the Social Security Act (42 U.S.C. 415(a)(1)(A)) is amended— (1)in clause (ii), by striking and at the end;
 (2)in clause (iii), by inserting and at the end; and (3)by inserting after clause (iii) the following:
						
 (iv)2 percent of the individual’s excess average indexed monthly earnings (as defined in subsection (b)(5)(A))..
 (b)Definition of excess average indexed monthly earningsSection 215(b) of the Social Security Act (42 U.S.C. 415(b)) is amended— (1)by striking wages and self-employment income each place such terms appear and inserting basic wages and basic self-employment income, respectively; and
 (2)by adding at the end the following:  (5)(A)An individual's excess average indexed monthly earnings shall be equal to the amount of the individual's average indexed monthly earnings that would be determined under this subsection by substituting excess wages for basic wages and excess self-employment income for basic self-employment income each place such terms appear in this subsection (except in this paragraph).
 (B)For purposes of this subsection— (i)the term basic wages means that portion of the wages of an individual paid in a year that does not exceed the contribution and benefit base for the year;
 (ii)the term basic self-employment income means that portion of the self-employment income of an individual credited to a year that does not exceed an amount equal to the contribution and benefit base for the year minus the amount of the wages paid to the individual in the year;
 (iii)the term excess wages means that portion of the wages of an individual paid in a year after 2015 in excess of the higher of $400,000 or the contribution and benefit base for the year; and
 (iv)the term excess self-employment income means that portion of the self-employment income of an individual credited to a year after 2015 in excess of the higher of $400,000 or such contribution and benefit base..
 (c)Conforming amendmentSection 215(e)(1) of the Social Security Act (42 U.S.C. 415(e)(1)) is amended by inserting and before 2016 after 1974. (d)Effective dateThe amendments made by this section shall apply with respect to individuals who initially become eligible (within the meaning of section 215(a)(3)(B) of the Social Security Act) for old-age or disability insurance benefits under title II of the Social Security Act, or who die (before becoming eligible for such benefits), in any calendar year after 2015.
				203.Increase in Social Security tax rate
 (a)Tax on EmployeesThe table in subsection (a) of section 3101 of the Internal Revenue Code of 1986 is amended to read as follows:
					In cases of wagesThe rate of tax received during:shall be:1990 or any calendar year before 20186.20 percent20186.25 percent20196.30 percent20206.35 percent20216.40 percent20226.45 percent20236.50 percent20246.55 percent20256.60 percent20266.65 percent20276.70 percent20286.75 percent20296.80 percent20306.85 percent20316.90 percent20326.95 percent20337.00 percent20347.05 percent20357.10 percent20367.15 percent20377.20 percent20387.25 percent20397.30 percent20407.35 percentany calendar year after 2040 and before 20807.40 percent20807.45 percent20817.50 percent20827.55 percent20837.60 percent20847.65 percent..
 (b)Tax on EmployersThe table in subsection (a) of section 3111 of the Internal Revenue Code of 1986 is amended to read as follows:
					In cases of wagesThe rate of tax received during:shall be:1990 or any calendar year before 20186.20 percent20186.25 percent20196.30 percent20206.35 percent20216.40 percent20226.45 percent20236.50 percent20246.55 percent20256.60 percent20266.65 percent20276.70 percent20286.75 percent20296.80 percent20306.85 percent20316.90 percent20326.95 percent20337.00 percent20347.05 percent20357.10 percent20367.15 percent20377.20 percent20387.25 percent20397.30 percent20407.35 percentany calendar year after 2040 and before 20807.40 percent20807.45 percent20817.50 percent20827.55 percent20837.60 percent20847.65 percent..
 (c)Self-Employment IncomeThe table in subsection (a) of section 1401 of the Internal Revenue Code of 1986 is amended to read as follows:
					In cases of wagesThe rate of tax received during:shall be:1990 or any calendar year before 201812.40 percent201812.50 percent201912.60 percent202012.70 percent202112.80 percent202212.90 percent202313.00 percent202413.10 percent202513.20 percent202613.30 percent202713.40 percent202813.50 percent202913.60 percent203013.70 percent203113.80 percent203213.90 percent203314.00 percent203414.10 percent203514.20 percent203614.30 percent203714.40 percent203814.50 percent203914.60 percent204014.70 percentany calendar year after 2040 and before 208014.80 percent208014.90 percent208115.00 percent208215.10 percent208315.20 percent208415.30 percent..
 (d)Effective dateThe amendments made by this section shall apply to remuneration received, and taxable years beginning, after December 31, 2015.
				204.Reallocation of payroll tax revenue from the Old-Age and Survivors Insurance Trust Fund to the
			 Federal Disability Insurance Trust Fund
 (1)WagesSection 201(b)(1) of the Social Security Act (42 U.S.C. 401(b)(1)) is amended by striking and (R) 1.80 per centum of the wages (as so defined) paid after December 31, 1999, and so reported and inserting (R) 1.80 per centum of the wages (as so defined) paid after December 31, 1999, and before January 1, 2015, and so reported, (S) 2.8 per centum of the wages (as so defined) paid after December 31, 2014, and before January 1, 2016, and so reported, (T) 2.4 per centum of the wages (as so defined) paid after December 31, 2015, and before January 1, 2017, and so reported, (U) 2.2 per centum of the wages (as so defined) paid after December 31, 2016, and before January 1, 2020, and so reported, (V) 2.0 per centum of the wages (as so defined) paid after December 31, 2019, and before January 1, 2026, and so reported, and (W) 1.8 per centum of the wages (as so defined) paid after December 31, 2025, and so reported.
 (2)Self-employment incomeSection 201(b)(2) of such Act (42 U.S.C. 401(b)(2)) is amended by striking and (R) 1.80 per centum of the amount of self-employment income (as so defined) so reported for any taxable year beginning after December 31, 1999 and inserting (R) 1.80 per centum of the amount of self-employment income (as so defined) so reported for any taxable year beginning after December 31, 1999, and before January 1, 2015, (S) 2.8 per centum of the amount of self-employment income (as so defined) so reported for any taxable year beginning after December 31, 2014, and before January 1, 2016, (T) 2.4 per centum of the amount of self-employment income (as so defined) so reported for any taxable year beginning after December 31, 2015, and before January 1, 2017, (U) 2.2 per centum of the amount of self-employment income (as so defined) so reported for any taxable year beginning after December 31, 2016, and before January 1, 2020, (V) 2.0 per centum of the amount of self-employment income (as so defined) so reported for any taxable year beginning after December 31, 2019, and before January 1, 2026, and (W) 1.8 per centum of the amount of self-employment income (as so defined) so reported for any taxable year beginning after December 31, 2025.
 (3)Effective dateThe amendments made by this section shall apply with respect to wages paid after December 31, 2014, and self-employment income for taxable years beginning after such date.